Russell, C. J.
1. The decisions of the Supreme Court holding that “it is error for the judge of the superior court, on the hearing of a petition for certiorari, to render a final judgment in a case where there is con- . flict in the evidence as to material facts in issue can, in the nature of things, only apply to a case where the petition for certiorari is sustained, and not to one where the petition is overruled.” Ford v. Price & Lucas Co., 116 Ga. 793 (43 S. E. 69).
2. Where in a certiorari there is no other question of law. presented than that the verdict rendered by the jury in the county court was without evidence to support it, and it appears that the verdict so rendered is supported by some evidence, it is not error for the judge of the superior court to dismiss the certiorari. Civil Code, § 5201.

Judgment affirmed.